MANDATE

                                  Court of Appeals
                              First District of Texas
                                   NO. 01-14-00204-CV

                                PHONG TRINH, Appellant

                                             V.
         FATHA ELMI AND MED SOLUTIONS PHARMACY, INC., Appellees

   Appeal from the 269th District Court of Harris County. (Tr. Ct. No. 2011-16459).


TO THE 269TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 24th day of September 2015, the case upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                      This Court today considered a motion for rehearing
               filed by appellant, Phong Trinh. We order that the motion be
               granted and that this court’s former judgment of May 28,
               2015, be vacated, set aside, and annulled. We further order
               this Court’s opinion of May 28, 2015, withdrawn.

                       This case is an appeal from the final judgment signed
               by the trial court on February 7, 2014. After submitting the
               case on the appellate record and the arguments properly
               raised by the parties, the Court holds that there was reversible
               error in the trial court’s judgment. Accordingly, the Court
               reverses the trial court’s judgment and remands the case to
               the trial court for a new trial.
                     The Court orders that the appellees, Fatha Elmi and
              Med Solutions Pharmacy, Inc., jointly and severally, pay all
              appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered September 24, 2015.

              Panel consists of Chief Justice Radack and Justices Brown
              and Lloyd. Opinion delivered by Justice Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




December 4, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT